Exhibit 10.2

 

[g141331ksi001.jpg]

 

May 30, 2014

 

James E. Fickenscher

585 Oakmont Drive East

Telford, PA 18969

 

Dear Jim:

 

The purpose of this letter is to provide you with written notice of termination
of your employment and that certain Amended and Restated Employment Agreement by
and between you and Auxilium Pharmaceuticals, Inc. (“Auxilium”) dated as of
December 19, 2013 (your “Employment Agreement”), effective as of August 15, 2014
(your “Termination Date”).

 

During the transition period between now and your Termination Date, you will
continue to receive compensation and benefits pursuant to the terms of your
Employment Agreement through your Termination Date. You agree that you will be
eligible for severance compensation under Section 2.1 of your Employment
Agreement, subject to your execution and non-revocation of a release as set
forth in Section 2.1(b) of your Employment Agreement, substantially in the form
attached hereto as Exhibit A (the “Release”) on the Termination Date and your
continued compliance with the restrictive covenants set forth in your Employment
Agreement.  In addition, in consideration for your continued employment during
the transition period between now and your Termination Date, we will pay to you
75% of your target-level annual incentive bonus for fiscal year 2014.  Payment
of the 2014 incentive bonus is subject to your continued employment through the
Termination Date, execution and non-revocation of the Release on the Termination
Date, and continued compliance with the restrictive covenants in your Employment
Agreement.

 

Should you have any additional questions regarding the foregoing, please do not
hesitate to contact me at (484) 321-5901.

 

Sincerely,

 

 

 

 

 

/s/ Adrian Adams

 

Adrian Adams

 

Chief Executive Officer and President

 

 

*                                        
*                                        
*                                         *

 

AGREED AND ACCEPTED:

 

 

 

 

 

 

 

 

/s/ James E. Fickenscher

 

6/2/2014

James E. Fickenscher

 

Date

 

--------------------------------------------------------------------------------


 

Exhibit A

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (the “Agreement and Release”) is
being entered into by and between Auxilium Pharmaceuticals, Inc. (hereinafter
“Auxilium” or the “Company”), and James E. Fickenscher (“Executive”).

 

WHEREAS, Executive and Auxilium are parties to that certain Amended and Restated
Employment Agreement having an effective date of December 19, 2013 (the
“Employment Agreement”);

 

WHEREAS, Executive and the Company mutually agree that Executive’s employment
with Auxilium shall end on August 15, 2014 (the “Termination Date”); and

 

WHEREAS, both Auxilium and Executive desire to enter into this Agreement and
Release to fully resolve all questions of expenses, compensation, entitlement to
benefits, and any and all other claims, whether known or unknown, which
Executive may have relating to his employment and his termination of that
employment with the Company.

 

In consideration of the mutual promises contained in this Agreement and Release
and intending to be legally bound, the parties agree as follows:

 

1.                                      Effective as of the Termination Date,
Executive shall cease to serve as Chief Financial Officer.

 

2,                                      Subject in all respects to this
Agreement and Release becoming effective and enforceable in accordance with
paragraph 13 hereof, Auxilium agrees to provide payments described in (a), (b),
and (c) below, less appropriate withholdings taxes and deductions.  In addition,
regardless of whether this Agreement and Release becomes effective and
enforceable in accordance with paragraph 13 hereof, Executive shall be entitled
to the other benefits described in (d) below.

 

(a)                                 Payments described in Section 2.1(b)(i) of
the Employment Agreement, paid in accordance with such Section 2.1(b)(i) of the
Employment Agreement.

 

(b)                                 Benefits described in Section 2.1(b)(ii) of
the Employment Agreement.

 

(c)                                  Payment of 75% of the target-level annual
incentive bonus for fiscal year 2014.  Such amount shall be paid to Executive as
a lump sum within 30 days after the Termination Date.

 

(d)                                 Extended post termination exercise period
for options in accordance with Section 2.1(b)(iii) of the Employment Agreement. 
In accordance with the terms of the applicable grant agreements pursuant to
which they were granted and the Company’s 2004 Equity Compensation Plan,
Executive has until the first anniversary of the Termination Date to exercise
all outstanding options that have vested as of the Termination Date. 
Outstanding options and restricted stock units that have not vested as of the
Termination Date shall be forfeited.  Information regarding the vested options
will be provided under separate cover.

 

--------------------------------------------------------------------------------


 

3.                                      Executive agrees to submit final travel
and expense reports to Human Resources by September 15, 2014 and to cooperate
with the immediate return of Company property, such as a Company car, as
applicable.  Executive may retain his Company-issued laptop computer and
Company-issued cell phone (including current telephone number) with the
respective contact files maintained for both devices provided, that, all Company
data and information have been removed, as required, by IT.

 

4.                                      EXECUTIVE, FOR HIMSELF AND HIS
RESPECTIVE ADMINISTRATORS, EXECUTORS, AGENTS, BENEFICIARIES AND ASSIGNS, AGREES
TO WAIVE, RELEASE AND FOREVER DISCHARGE AUXILIUM PHARMACEUTICALS, INC. (AS
DEFINED BELOW) OF AND FROM ANY AND ALL CLAIMS (AS DEFINED BELOW).  Executive
further agrees that should any other person, organization or entity file a
lawsuit or arbitration to assert any such Claim, he will not seek any personal
relief in such an action.  This General Release of Claims provision (hereafter
“Release”) covers all Claims arising from the beginning of time up to and
including the date of this Agreement and Release.

 

Exclusions:  Notwithstanding any other provision of this Agreement and Release,
the following are not barred by the Release:  (a) Claims relating to the
validity of this Agreement and Release; (b) Claims by either party to enforce
this Agreement and Release; (c) Claims for indemnification, advancement and
reimbursement of legal fees and directors and officers liability insurance to
which Executive is entitled under the Employment Agreement; (d) Claims that may
arise after the date on which Executive signs this Agreement and Release;
(e) Claims to any accelerated vesting or post-termination exercise rights
provided under the Employment Agreement or any applicable equity plan or award
agreement; and (f) Claims which legally may not be waived.  In addition, this
Release does not bar Executive’s right to file an administrative charge with the
Equal Employment Opportunity Commission (“EEOC”) and/or to participate in an
investigation by the EEOC, although the Release does bar Executive’s right to
recover any personal relief if he or any person, organization, or entity asserts
a charge on his behalf, including in a subsequent lawsuit or arbitration.

 

The following provisions further explain this Release:

 

(a)                                 Definition of “Claims”.  Except as stated
above, “Claims” includes without limitation all actions or demands of any kind
that Executive now has or may have as of the Termination Date.  More
specifically, Claims, except as stated above, include rights, causes of action,
damages, penalties, losses, attorneys’ fees, costs, expenses, obligations,
agreements, judgments and all other liabilities of any kind or description
whatsoever, either in law or in equity, whether known or unknown, suspected or
unsuspected.

 

The nature of Claims covered by this Release includes without limitation all
actions or demands in any way based on Executive’s employment with the Company,
the terms and conditions of such employment or Executive’s separation from
employment.  More specifically, all of the following are among the types of
Claims which, to the extent permitted by law, are waived and barred by this
Release:

 

(i)                                     Contract Claims (whether express or
implied);

 

--------------------------------------------------------------------------------


 

(ii)                                  Tort Claims, such as for tortious
interference, defamation or emotional distress;

 

(iii)                               Claims under federal, state and municipal
laws, regulations, ordinance or court decisions of any kind;

 

(iv)                              Claims of discrimination, harassment or
retaliation, whether based on race, color, religion, gender, sex, age, sexual
orientation, handicap and/or disability, national origin, whistleblowing or any
other legally protected class;

 

(v)                                 Claims under the AGE DISCRIMINATION IN
EMPLOYMENT ACT, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act and similar state and local laws, all as amended;

 

(vi)                              Claims under the Employee Retirement Income
Security Act, the Occupational Safety and Health Act, and similar state and
local laws, all as amended;

 

(vii)                           Claims for wrongful discharge; and

 

(viii)                        Claims for attorney’s fees, litigation expenses
and/or costs.

 

The foregoing list is intended to be illustrative and not exhaustive.

 

(b)                                 Definition of “Auxilium
Pharmaceuticals, Inc.”  “Auxilium Pharmaceuticals, Inc.” includes without
limitation Auxilium Pharmaceuticals, Inc. and its respective past, present and
future parents, affiliates, subsidiaries, divisions, stockholders, predecessors,
successors, assigns, employee benefit plans and trusts.  It also includes all
past, present and future managers, directors, officers, partners, agents,
employees, attorneys, representatives, consultants, associates, fiduciaries,
plan sponsors, administrators and trustees of each of the foregoing.

 

5.                                      Executive expressly acknowledges that:

 

(a)                                 He remains bound by Sections 4, 5, 6, 7, and
8 of his Employment Agreement, which remain in full force and effect to the
extent permitted by applicable law; and, in keeping with the foregoing,
Executive explicitly and specifically acknowledges that among his obligations
thereunder, for a period of one year from the Termination Date he may not
directly or indirectly solicit or recruit any employee of Auxilium to work for a
third party other than Auxilium (excluding newspaper or similar print or
electronic solicitations of general circulation);

 

(b)                                 Auxilium’s obligation to provide  him with
the benefits set forth in subsections (a), (b), and (c) of paragraph 2 above are
contingent upon his ongoing compliance, as set forth above, with Sections 4, 5,
6, 7, and 8 of the Employment Agreement, to the extent permitted by applicable
law;

 

(c)                                  For one year following the Termination
Date, he shall not disparage the personal or professional reputation of
Auxilium, its directors, officers, or employees.  For one year following the
Termination Date, Auxilium agrees that its officers and directors shall not
disparage the personal or professional reputation of Executive.  Nothing in this
section is intended to prohibit

 

--------------------------------------------------------------------------------


 

or restrict Executive or Auxilium, its officers and directors from making:
(i) any disclosure of information required by law or participating in an
otherwise legally protected activity, such as an investigation or proceeding by
a federal regulatory or law enforcement agency or legislative body;
(ii) traditional competitive statements in the course of promoting a competing
business, so long as such statements do not violate Sections 4, 5, 6, 7, or 8 of
the Employment Agreement; or (iii) good faith rebuttals of the other party’s
untrue or materially misleading statements; and

 

(d)                                 After the Termination Date, Auxilium shall
not have any obligation to provide Executive at any time in the future with any
payments, benefits or considerations other than those recited in paragraph 2
above and any vested benefits to which Executive may be entitled under the terms
of Auxilium’s benefit plans.

 

6.                                      Unless otherwise compelled by law or to
the extent that any information contained herein is publicly disclosed by
Auxilium in its filings with the Securities and Exchange Commission, Executive
further agrees that the existence of this Agreement and Release, the terms of
the Agreement and Release and the amount of any payments under this Agreement
and Release are all confidential information, and shall not be intentionally
disclosed, discussed or otherwise published under any circumstances, except only
that Executive may reveal the terms and amount of settlement to his attorney for
the purpose of obtaining legal advice and representation, to his accountant for
the purpose of filing government tax returns, or pursuant to subpoena or court
order.  Executive may also reveal the financial and other terms of this
Agreement and Release to his spouse, provided, however that Executive shall
remain liable for any disclosure of such information to any third party by his
spouse.  Auxilium’s obligation to provide him with the benefits set forth in
paragraph 2 above is contingent upon his ongoing compliance with this paragraph
6.

 

7.                                      By entering into this Agreement and
Release, the Company does not admit and expressly denies that it has violated
any contract, rule or law, including but not limited to, any federal, state and
local statute or law relating to employment or employment discrimination.

 

8.                                      Executive understands and acknowledges
that by signing this Agreement and Release and accepting the terms contained
herein he is receiving benefits that he would not otherwise be entitled to. 
Executive acknowledges that he is receiving this payment in exchange for
entering into this Agreement and Release and complying with all the provisions
of this Agreement and Release.

 

9.                                      The Company advises Executive to consult
with an attorney before signing this Agreement and Release.

 

10.                               Executive acknowledges that he has been
provided with a period of at least twenty-one (21) calendar days to consider the
terms of this offer from the date this Agreement and Release first was presented
to him on [date].  Executive agrees that any changes to this offer, whether
material or immaterial, will not restart the running of the foregoing Agreement
and Release consideration period.

 

Executive agrees to notify Auxilium of his acceptance of this Agreement and
Release by delivering a signed copy to the Company, addressed to its Chief
Administrative Officer and General Counsel.  Executive understands that he may
take the entire twenty-one (21) day period to consider

 

--------------------------------------------------------------------------------


 

this Agreement and Release.  Executive may not return this Agreement and Release
prior to the Termination Date.  If Executive does not notify Auxilium of his
acceptance of this Agreement and Release by delivering a signed copy to the
Company, addressed to its Chief Administrative Officer and General Counsel,
Executive shall have no further right to receive the payments recited in
subsections (a), (b), and (c) of paragraph 2 above.

 

By signing and returning this Agreement and Release, Executive acknowledges that
the consideration period afforded  him a reasonable period of time to consider
fully each and every term of this Agreement and Release, including the General
Release of Claims, and that he has given the terms full and complete
consideration.

 

11.                               If Executive notifies Auxilium of his
acceptance of this Agreement and Release by delivering a signed copy to the
Company addressed to its Chief Administrative Officer and General Counsel as
described above, Executive may revoke the Agreement and Release for a period of
seven (7) days.  The Agreement and Release shall not become effective or
enforceable until the seven (7) day revocation period has ended.  For revocation
to be effective, it must be delivered to its Chief Administrative Officer and
General Counsel, Auxilium Pharmaceuticals, Inc., 640 Lee Road, Chesterbrook, PA 
19087.

 

12.                               Executive, intending to be legally bound,
certifies and warrants that he has read carefully this Agreement and Release and
has executed it voluntarily and with full knowledge and understanding of its
significance, meaning and binding effect.  Executive further declares he is
competent to understand the content and effect of this Agreement and Release and
that his decision to enter into this Agreement and Release has not been
influenced in any way by fraud, duress, coercion, mistake or misleading
information.

 

13.                               This Agreement and Release shall be effective
on the first business day following the expiration of the revocation period
specified in paragraph 11 hereof, provided that Executive chooses not to revoke
it.

 

14.                               Executive agrees that he may not assign his
rights or obligations under this Agreement and Release or the Employment
Agreement.  Executive further agrees that Auxilium may assign this Agreement and
Release in accordance with Section 14(b) of the Employment Agreement.

 

15.                               If any provision of this Agreement is held to
be illegal, void, or unenforceable, such provision shall be of no force or
effect.  However, the illegality or unenforceability of such provision shall
have no effect upon, and shall not impair the legality or enforceability of, any
other provision of this Agreement; provided, however, that upon any finding by a
court of competent jurisdiction that the release provided for by paragraph 4
above is illegal, void or unenforceable, Executive shall, at Auxilium’s request,
execute promptly a release and/or promise of comparable scope that is legal and
enforceable.  If such a release is not executed by Executive, he shall promptly
return to Auxilium any payments made pursuant to subsections (a), (b), and
(c) of paragraph 2 above.

 

--------------------------------------------------------------------------------


 

16.                               The construction, interpretation and
performance of this Agreement and Release shall be governed by the laws of the
Commonwealth of Pennsylvania without giving effect to its conflicts of laws
principles.

 

17.                               This Agreement and Release supersedes any and
all prior agreements or understandings between Executive and Auxilium, except
those provisions of the Employment Agreement identified above.  Executive
represents and acknowledges that in executing this Agreement and Release he has
not relied upon any representation or statement not set forth herein made by the
Auxilium Pharmaceuticals, Inc. (as defined in paragraph 4(b) hereof) with regard
to the subject matter of this Agreement and Release.  Any modification of this
Agreement and Release must be made in writing and signed by all parties.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

As evidenced by their signatures below, the parties intend to be legally bound
by this Agreement and Release.

 

 

 

 

 

James E. Fickenscher

 

 

 

 

 

 

DATE:

 

 

 

 

 

 

Auxilium Pharmaceuticals, Inc.

 

 

 

 

 

 

BY:

 

 

NAME:

 

 

TITLE:

 

 

DATE:

 

 

--------------------------------------------------------------------------------